Exhibit 10.58
SEPARATION AGREEMENT
AND GENERAL RELEASE
     This Separation Agreement and General Release (this “Agreement”), dated
November 5, 2009, is entered into by and between Burger King Corporation (the
“Company”), and Russell B. Klein (“you”).
          1. Separation from Employment. This Agreement contains the mutual
resolution we agreed upon regarding your separation from the Company and the
benefits and obligations associated with your separation. You acknowledge and
agree that your employment with the Company is hereby terminated, effective at
the close of business on December 15, 2009 (the “Separation Date”) and that,
effective as of the Separation Date, such termination has resulted in your
“Separation from Service” (within the meaning given to such term in
Section 1.409A-1(h) of the regulations (as amended) promulgated under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”). You
further acknowledge and agree that the employment agreement dated as of
December 8, 2008 between the Company and you, as such agreement may have been
amended, (the “Employment Agreement”) is also terminated as of the Separation
Date. Each of the parties hereto waives such party’s right to notice under the
Employment Agreement, if any. Notwithstanding that your employment with the
Company will terminate effective on the Separation Date, the Company shall not
be under any obligation to assign any duties to you for all or any part of the
period from November 5, 2009 through the Separation Date (“Garden Leave
Period”). For the avoidance of doubt, you shall continue to receive your Base
Salary, Benefits Allowance and other employee benefits described in Section 7(a)
of the Employment Agreement during the Garden Leave Period.
          2. Separation Benefits. Without admission of any liability and in
exchange for the releases and covenants contained in this Agreement, subject to
your satisfaction of all of your covenants and agreements contained herein, the
Company agrees to provide you with the following payments and benefits (the
“Separation Benefits”):
          (a) The Company will pay you $550,000 gross (the “Separation
Payment”), payable in thirteen (13) equal, bi-weekly installment payments of
$42,307.69 each, commencing at the time of the Company’s first regular payroll
following May 6, 2010.
          (b) You will be eligible to receive a pro-rata payment under the
Burger King Holdings, Inc. (“Holdings”) Fiscal Year 2010 Restaurant Support
Incentive Program (the “Bonus Plan”) for the 2010 fiscal year, in accordance
with the terms of the Bonus Plan, except that the payment to you shall be equal
to the product of (1) the Annual Bonus that would have been payable to you for
such fiscal year had you remained employed for the entire 2010 fiscal year,
based on an individual performance rating of “3” and based on the extent to
which the Company actually achieves the performance goals established by the
Company for such fiscal year, multiplied by (2) a fraction, the numerator of
which 168 and the denominator of which is 365, such amount to be

 



--------------------------------------------------------------------------------



 



payable to you on the date annual bonuses for the 2010 fiscal year are actually
paid by the Company to its active executives, but in no event later than the
15th day of the third calendar month following the end of the Company’s 2010
fiscal year.
          (c) You may participate in continued group medical, dental and vision
coverage for you and your eligible dependants participating in such plans
immediately prior to the Separation Date at the active employee rate during the
one (1) year period following the Separation Date, provided that the Company’s
obligation to provide this continued coverage (i) is subject to you continuing
to make your portion of the monthly premium payments to AETNA; and (ii) shall
immediately cease in the event you become eligible for similar coverage through
a new employer, and you must notify the Company within seven (7) business days
of becoming eligible for such different coverage.
          (d) You will be entitled to continued basic term-life insurance
coverage at no cost to you through (i) the end of the one (1) year period
following the Separation Date; (ii) until the effective date of any similar life
insurance coverage obtained through a new employer; or (iii) the date you refuse
coverage from your new employer, whichever is sooner (you must notify the
Company within seven (7) business days of becoming eligible for life insurance
coverage); and if currently enrolled, continued optional life insurance
coverage, provided that you continue to make the applicable monthly premium
payments to the Company.
          (e) At your request, the Company will provide you with the services of
an outplacement agency as selected by and for such period of time and for such
services as determined by the Company; provided that in no event will the
duration of such outplacement services exceed the one (1) year period following
the Separation Date and that any reimbursement to be paid by the Company for
such services will be made by the end of the year following the year in which
the Separation Date occurs.
          3. Other Payments & Benefits.
          (a) Benefit Continuation. After the one (1) year period following the
Separation Date and subject to the COBRA rules, you may be entitled to continue
your medical, dental and vision coverage for up to eighteen (18) months through
COBRA, in accordance with the COBRA rules. Details of such coverage and rules
will be mailed to you under separate cover.
          (b) 401(k). If you are a participant in the Company’s Savings Plan
(“401(k)”), your contributions to, and the Company’s matching contributions on
your behalf to, the 401(k) account will cease as of your Separation Date.
Detailed information regarding the treatment or continuation of your 401(k)
account can be obtained by calling Merrill Lynch at 888-637-4252.
          (c) Executive Retirement Program. If you are a participant in the
Executive Retirement Program (“Retirement Program”), you will retain your rights
to any vested amounts thereunder as of the Separation Date in accordance with
the terms of the Retirement Program, but additional accruals shall cease
immediately as of the Separation Date. Any such vested amounts will be
distributed to you in accordance

- 2 -



--------------------------------------------------------------------------------



 



with the Retirement Program rules and will be subject to any applicable
requirements of the Code. The Company shall use reasonable efforts to comply
with Section 409A of the Code as to the timing, form and amount of any
distribution to you under the Retirement Program, including the imposition of a
six (6) month delay or suspension (if applicable) of any distribution under the
Retirement Program.
          (d) Equity Plan Benefits. The terms and conditions relating to the
treatment of your common stock of Holdings, if any, and any options or other
equity awards in respect of the common stock of Holdings (the “Equity Awards”),
following the termination of your employment with the Company are as described
in the Holdings Equity Incentive Plan or the Holdings 2006 Omnibus Incentive
Plan, as applicable (the “Equity Plan(s)”), and the award agreements issued to
you pursuant to such Equity Plan(s) (the “Award Agreements”), as such Equity
Plan(s) and/or Award Agreements may have been amended from time to time. You
will be provided with instructions concerning the exercise or settlement of any
vested Equity Awards held by you as of the Separation Date at a future date.
          Except as specifically set out herein, all other benefits shall cease
as of the Separation Date.
          4. Payments and Accord and Satisfaction.
          (a) All payments and benefits under this Agreement shall be subject to
applicable tax and employment withholdings. You acknowledge and agree that,
other than as specifically set forth in this Agreement, you are not due any
compensation or benefits, including without limitation compensation for unpaid
salary, unpaid bonus, commissions, severance, or accrued or unused vacation time
or vacation pay, arising from or relating to your employment with the Company or
the termination of your employment.
          (b) Similarly, the Separation Benefits (and any other payments
contemplated hereunder) will be made by the Company using such method of payment
as it may determine in its discretion, including without limitation, by direct
deposit to your bank account unless you specifically advise the Company in
writing that you do not want payments made via direct deposit. Unless you advise
Burger King Corporation’s Payroll Department in writing of any changes to your
banking information, any payments by direct deposit shall be into such bank
account as is currently on file with the Payroll Department.
          5. General Release of All Claims. In consideration of the agreements
set forth herein and other good and valuable consideration, you agree as
follows:
          (a) You, on your own behalf and on behalf of your successors, heirs,
beneficiaries, agents, assigns, and representatives (collectively, the
“Releasors”) voluntarily, knowingly, and willingly covenant not to sue or bring
any action or other proceeding of any nature against, and fully release, the
Company, and its parents,

- 3 -



--------------------------------------------------------------------------------



 



subsidiaries, predecessors, affiliated entities, successors and assigns,
together with each of those entities’ respective owners, officers, directors,
partners, shareholders, employees, agents, representatives, fiduciaries,
franchisees and administrators (collectively, the “Releasees”), from any and all
known and unknown claims, complaints, causes of action, demands or rights of any
nature whatsoever which any Releasor now has or in the future may have against
any Releasee (“Actions”) of whatever kind or nature arising out of any actions,
inactions, conduct, decisions, behavior, or events occurring on or prior to the
date of this Agreement, whether known or unknown, including without limiting the
generality of the foregoing, any and all claims of discrimination, harassment,
whistle blowing or retaliation in employment (whether based on federal, state or
local law, statutory or decisional), including without limitation, all claims
under The Age Discrimination in Employment Act of 1967, as amended, Title VII of
the Civil Rights Act of 1964, as amended, the Americans with Disabilities Act,
the Civil Rights Act of 1991, the Reconstruction Era Civil Rights Act of 1866,
42 USC §§ 1981-86, as amended, the Rehabilitation Act of 1973, the Equal Pay
Act, the Family and Medical Leave Act, the Employee Retirement Income Security
Act (“ERISA”), the Florida Civil Rights Act of 1992 f/k/a Human Rights Act of
1977, the Florida Private Whistle-Blower Act (Fla. Stat. § 448.101 et seq), the
Florida Public Whistle-Blower Act (Fla. Stat. § 112.3187 et seq.), the Florida
Equal Pay Act, unpaid wages under Fla. Stat. § 448.08, retaliation claims under
the Workers’ Compensation Law (Fla. Stat. § 440.205), and waivable rights under
the Florida Constitution, any other federal, state, or local law, regulation or
ordinance; and any theory of libel, slander, breach of contract, wrongful
discharge, detrimental reliance, intentional infliction of emotional distress,
tort, or any other theory under the common law or in equity; and any Actions for
uncompensated expenses, severance pay, incentive pay, or any other form of
compensation or benefits.
          (b) As a condition to the Company’s obligation to pay you any amount
or provide you with any benefit or right pursuant to Section 2 of this
Agreement, you agree to execute a copy of the General Release attached hereto as
Schedule 1 on the Separation Date and return it to Anne Chwat within two
(2) business days of such date.
          6. No Admission of Wrongdoing. By entering into this Agreement, you
agree that the Releasees do not admit any wrongdoing or violation of any law.
The existence and execution of this Agreement shall not be considered, and shall
not be admissible in any proceeding as an admission by the Releasees of any
liability, error, violation or omission.
          7. No Other Claims. You affirm that you are not a party to, and have
not filed or caused to be filed, any claim, complaint or action against any
Releasee in any forum. You also affirm that you have been paid and/or have
received all leave (paid or unpaid), compensation, wages, bonuses, severance or
termination pay, commissions, notice period, and/or benefits under any benefit
plan, program or policy of the Company or its affiliates to which you may be
entitled, that you have not worked any uncompensated time (regular or overtime),
and that no other remuneration or benefits are due to you, except as provided in
this Agreement. You furthermore affirm that you have no known workplace injuries
or occupational diseases and have been provided

- 4 -



--------------------------------------------------------------------------------



 



any and all leave requested under the Family and Medical Leave Act. You affirm
that you have not complained of, and are not aware of, any fraudulent activity
or any act(s) which would form the basis of a claim of fraudulent or illegal
activity by the Company and that you have disclosed to the Company any
information you have concerning any conduct involving the Company, any of its
affiliates or any of their respective employees that you have any reason to
believe may be unlawful. You hereby waive any right that you may have to
reinstatement with Releasees, and further agree not to seek employment with
Releasees in the future.
          8. Taxes. You agree that you are responsible for all applicable taxes
and contributions relating to the payments and benefits under this Agreement.
You understand and agree that the Company is providing you with no
representations regarding tax obligations or consequences that may arise from
this Agreement.
          9. Restrictive Covenants. You acknowledge that, in the course of your
association with the Company, you had a prominent role in the management of the
business and you have established and developed relations and contacts with the
principals, franchisees, customers and/or suppliers of the Company and its
affiliates throughout the world, all of which constitute valuable goodwill of,
and could be used by you to compete unfairly with, the Company and its
affiliates. You also recognize that you had access to and became familiar with
or exposed to Confidential Information (as defined below), in particular, trade
secrets, proprietary information, customer lists, and other valuable business
information of the Company. You acknowledge that the Company has an interest in
protecting its investment in its valuable, special, unique and extraordinary
contacts, goodwill, knowledge, and Confidential Information. You agree that you
could cause grave harm to the Company if you, among other things, work for the
Company’s competitors, franchisees or advertising or marketing agencies, solicit
employees away from the Company, its franchisees or advertising or marketing
agencies, solicit the Company’s franchisees, make disparaging remarks about the
Company or the Releasees, or misappropriate or divulge the Company’s
Confidential Information and that, consequently, the Company has legitimate
business interests in protecting its good will and Confidential Information. As
such, you agree to the following:
          (a) Intentionally Omitted.
          (b) Confidential and Proprietary Information.
               (i) You agree that the terms of this Agreement are confidential
and that you shall not disclose any information contained in this Agreement to
any person, other than (A) to your lawyer, financial advisor or immediate family
members, (B) to enforce this Agreement or (C) to respond to a valid subpoena or
other legal process. If you do tell your lawyer, financial advisor or immediate
family members about this Agreement or its contents, you must immediately tell
each such individual that he or she must keep it confidential as well.
Notwithstanding the foregoing, you also shall be permitted to disclose the
covenants contained in this Paragraph 9 to any prospective employers. Upon
inquiry regarding the subject matter contained in this

- 5 -



--------------------------------------------------------------------------------



 



Agreement or regarding the Agreement, you shall either not respond or state only
that the matter has been resolved.
               (ii) You agree that you will not, directly or indirectly
(A) disclose any Confidential Information to any person, or (B) use any
Confidential Information for your own benefit or the benefit of any third party.
“Confidential Information” means confidential, proprietary, commercially or
personally sensitive information relating to (Y) the Company or its affiliates
or any of their employees, or members of their respective management or boards
or (Z) any third parties who do business with the Company or its affiliates,
including franchisees and suppliers and their employees. Confidential
Information includes, without limitation, marketing plans, business plans,
financial information and records, operation methods, personnel information,
drawings, designs, information regarding product development, other commercial
or business information and any other information not available to the public
generally. The foregoing obligation shall not apply to any Confidential
Information that has been previously disclosed to the public or is in the public
domain (other than by reason of your breach of your obligations to hold such
Confidential Information confidential). You also agree that except as may be
requested by the Company, you will not directly or indirectly discuss the
Company’s business or Confidential Information with (A) any employees or members
of the management or boards of the Company or any of its suppliers or
franchisees or (B) the investor community or the media, subject to subsection
(iii) below regarding disclosures required or requested by a court or
governmental agency.
               (iii) If you are required or requested by a court or governmental
agency to disclose Confidential Information, you must notify the General Counsel
of the Company of such disclosure obligation or request no later than three
(3) business days after you learn of such obligation or request, and permit the
Company to take all lawful steps it deems appropriate to prevent or limit the
required disclosure. You shall provide written notice regarding the requested
disclosure, via facsimile and mail to: General Counsel, Burger King Corporation,
5505 Blue Lagoon Drive, Miami, FL 33126; fax number (305) 378-7112.
          (c) Non-Competition. You agree that, for a period of one (1) year
following the Separation Date, you shall not directly or indirectly engage in
any activities that are competitive with the quick service restaurant business
conducted by the Company and you shall not, directly or indirectly, become
employed by, render services for, engage in business with, serve as an agent or
consultant to, or become a partner, member, principal, stockholder or other
owner of, any person or entity that engages in, or provides advertising,
marketing or other services to a Person or entity that engages in, the quick
serve restaurant business, anywhere in the world, including the Company,
provided that you shall be permitted to hold one percent (1%) or less interest
in the equity or debt securities of any publicly traded company. You acknowledge
and agree that your duties and responsibilities involved and affected the
operation and management of the Company on a worldwide basis. Accordingly, you
acknowledge that the Company has legitimate business interests in requiring a
worldwide geographic scope and application of this non-compete provision, and
you agree that this non-compete provision applies on a worldwide basis.

- 6 -



--------------------------------------------------------------------------------



 



          (d) Non-Solicitation. You agree that, for a period of one (1) year
following the Separation Date, you shall not, directly or indirectly, by
yourself or through any third party, whether on your own behalf or on behalf of
any other person or entity, (i) solicit or induce or endeavor to solicit or
induce, divert, employ or retain, (ii) interfere with the relationship or
potential relationship of the Company or any of its affiliates with, or
(iii) attempt to establish a business relationship of a nature that is
competitive with the business of the Company with, any person or entity that is
or was (during the last twelve (12) months of your employment with the Company)
(A) an employee of the Company or any of its affiliates or (B) engaged to
provide services to the Company, including vendors who provide or have provided
advertising, marketing or other services, or (C) a franchisee of the Company or
any of its affiliates.
          (e) Return of the Company Property; Work Product.
               (i) As of the Separation Date, and before the Company is
obligated to provide you with any portion of the Separation Benefits, you shall
return to the Company all of the property of the Company and its affiliates,
including without limitation all materials or documents containing or pertaining
to Confidential Information, and including without limitation, any Company car,
all computers (including laptops), cell phones, keys, PDAs, Blackberries, credit
cards, facsimile machines, televisions, card access to any Company building,
customer lists, computer disks, reports, files, e-mails, work papers, Work
Product (as defined below), documents, memoranda, records and software, computer
access codes or disks and instructional manuals, internal policies, and other
similar materials or documents which you used, received or prepared, helped
prepare or supervised the preparation of in connection with your employment with
the Company. You agree not to retain any copies, duplicates, reproductions or
excerpts of such material or documents.
               (ii) You agree that all of your work product (whether created
solely or jointly with others, and including any intellectual property or moral
rights therein), given, disclosed, created, developed or prepared in connection
with your employment with the Company (“Work Product”) shall constitute “work
made for hire” (as that term is defined under Section 101 of the U.S. Copyright
Act, 17 U.S.C. § 101), and shall be the sole and exclusive property of the
Company. In the event that any such Work Product is deemed not to be a “work
made for hire,” or does not vest by operation of law as the sole and exclusive
property of the Company, you hereby irrevocably assign, transfer and convey to
the Company, exclusively and perpetually, all right, title and interest which
you may have or acquire in and to such Work Product throughout the world. The
Company and its affiliates or their designees shall have the exclusive right to
make full and complete use of, and make changes to all Work Product without
restrictions or liabilities of any kind, and you shall not have the right to use
any such materials, other than within the legitimate scope and purpose of your
employment with the Company. You shall promptly disclose to the Company the
creation or existence of any Work Product and shall take whatever additional
lawful action may be necessary, and sign whatever documents the Company may
require, in order to secure and vest in the Company or its designee all right,
title and interest in and to any Work Product and any industrial or intellectual
property rights therein (including full

- 7 -



--------------------------------------------------------------------------------



 



cooperation in support of any Company applications for patents and copyright or
trademark registrations).
          (f) Breach of This Agreement and Equitable Relief.
               (i) You acknowledge and agree that a breach by you of this
Paragraph 9 of this Agreement shall be deemed a material breach of this
Agreement and that remedies at law will be inadequate to protect the Company and
its affiliates in the event of such breach, and, without prejudice to any other
rights and remedies otherwise available to the Company, you agree to the
granting of injunctive relief in the Company’s favor in connection with any such
breach or violation without proof of irreparable harm, plus attorneys’ fees and
costs to enforce these provisions. You expressly waive any security that might
otherwise be required in connection with such relief.
               (ii) You further acknowledge and agree that the Company’s
obligation to pay you any amount or provide you with any benefit or right
pursuant to this Agreement is subject to your compliance with your obligations
under this Paragraph 9, and that in the event of a breach by you of any
provision of this Paragraph 9, you shall be deemed to have been terminated for
cause. Similarly, if, at any time subsequent to the execution of this Agreement,
it is determined by the Company in good faith that your employment could have
been terminated for cause under section 9(b) of the Employment Agreement, then,
in accordance with Section 9(b) of the Employment Agreement, at the Company’s
discretion, you shall be deemed to have been terminated for cause. Upon your
breach of any provision of Paragraph 9 or any other deemed termination for cause
in accordance with this Paragraph 9(f), (a) you shall be obligated to
immediately repay to the Company all amounts and benefits theretofore paid to or
received by you pursuant to this Agreement; (b) you shall forfeit any further
payments or benefits under this Agreement and (c) you shall promptly repay to
the Company the Fair Market Value (as defined in the applicable Award
Agreements) of any shares of common stock of Holdings (“Shares”) received upon
the exercise on or after November 5, 2009 of any options you may have to
purchase Shares (the “Options”), minus the applicable exercise price. The Fair
Market Value of such Shares shall be determined as of the date of exercise of
such Options. Notwithstanding the foregoing, if at the time of any breach by you
of any provision of Paragraph 9 or any other deemed termination for cause in
accordance with this Paragraph 9, any Options remain outstanding but
unexercised, you agree that all such unexercised Options shall automatically be
forfeited. You further agree that the foregoing is appropriate for any such
breach inasmuch as actual damages cannot be readily calculated, the amount is
fair and reasonable under the circumstances, and the Company would suffer
irreparable harm if any provision of Paragraph 9 were breached.
          (g) Scope of Agreement. The parties hereby agree that the period,
scope and geographical areas of restriction imposed upon you by the provisions
of this Paragraph 9 are fair and reasonable and are reasonably required for the
protection of the Company. In the event that the provisions of this Paragraph 9
relating to the area of restriction, the period of restriction, or the scope of
restriction, shall be deemed to exceed the maximum area, period of time or scope
which a court of

- 8 -



--------------------------------------------------------------------------------



 



competent jurisdiction would deem enforceable, said area, period of time and
scope shall, for purposes of this Agreement, be deemed to be the maximum area or
period of time or scope which a court of competent jurisdiction would deem valid
and enforceable.
          (h) Toll Provision. In the event you shall violate any provision of
this Paragraph 9 as to which there is a specific time period during which you
are prohibited from taking certain actions or from engaging in certain
activities, as set forth in such provision, then, such violation shall toll the
running of such time period from the date of such violation until such violation
shall cease.
          (i) Confidentiality. In the event the Company applies to seal any
papers produced or filed in any judicial proceedings to preserve
confidentiality, you hereby specifically agree not to oppose such application
and to use your best efforts to join such application.
          (j) Cooperation. You agree to cooperate with the Company in any
transition activities requested by the Company, and in the Company’s defense in
any investigation, litigation or administrative proceeding, including any
charges or claims filed against it by current or former employees regarding
matters occurring during your employment. The Company shall fully reimburse you
for reasonable out-of-pocket expenses incident to such cooperation provided they
are properly documented.
          (k) Resignation upon Termination. This Agreement represents your
resignation from all board and board committee memberships and other positions
which you hold with the Company, Holdings and all of their subsidiaries and
affiliates, effective as of the date hereof. You agree to execute and return to
the Company, within two (2) business days following the execution of this
Agreement, a letter in the form attached as Schedule 2, which separately
confirms your resignation from such positions.
          10. Company’s Right of Set-Off. If you have any outstanding debt,
obligation, or other liability representing an amount owing to the Company or
any of its Affiliates at any time that you are entitled to payment of Separation
Benefits under this Agreement, then the Company or its Affiliates, to the extent
permitted by applicable law (including, without limitation, Section 409A of the
Code), may offset such amount so owing against the unpaid balance of the
Separation Benefits otherwise payable.
          11. Assignment; Severability.
          (a) You expressly agree that this Agreement shall be assignable by the
Company to a successor to any of the businesses of the Company and you hereby
expressly consent to such assignment.
          (b) In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not be affected thereby. In the event that one or more terms or
provisions of this Agreement are deemed invalid or unenforceable by the laws of
Florida or any other state or jurisdiction in which it is to be enforced, by
reason of being vague or

- 9 -



--------------------------------------------------------------------------------



 



unreasonable as to duration or geographic scope of activities restricted, or for
any other reason, the provision in question shall be immediately amended or
reformed to the extent necessary to make it valid and enforceable by the court
of such jurisdiction charged with interpreting and/or enforcing such provision.
You agree and acknowledge that the provision in question, as so amended or
reformed, shall be valid and enforceable as though the invalid or unenforceable
portion had never been included herein.
          12. Other Claims. The existence of any claim or cause of action by you
against the Company, whether predicated upon this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of the restrictive
covenants set forth in this Agreement but shall be claimed and litigated
separately
          13. Entire Agreement and Waiver. Effective as of the Separation Date,
this Agreement (including all attachments and schedules hereto) constitutes the
entire agreement between you and the Company with respect to your termination of
employment, and supersedes all other correspondence, offers, proposals,
promises, agreements or arrangements relating to the subject matter contained
herein, including without limitation, the Employment Agreement. The failure of
any party to at any time enforce any of the provisions of this Agreement shall
not be deemed or construed to be a waiver of any such provisions, nor in any way
affect the validity of this Agreement or any provision hereof or the right of
either of the parties to thereafter enforce each and every provision of this
Agreement. You acknowledge that you have not relied on any representation,
promises, or agreements of any kind made in connection with the decision to sign
this Agreement, except for those set forth in this Agreement.
          14. No Modification. This Agreement may not be changed unless the
changes are in writing and signed by you and a proper representative of the
Company.
          15. Governing Law. The terms of this Agreement shall for all purposes
be enforced, governed by, and construed in accordance with the laws of the State
of Florida without regard to Florida’s conflict of laws principles, except to
the extent governed by the Employee Retirement Income Security Act of 1974
(ERISA).
          16. Dispute Resolution.
          (a) In the case of any claim or dispute arising under or in connection
with this Agreement, you agree to attempt in good faith to resolve such claim or
dispute informally through discussions with appropriate Company personnel. If
you believe your efforts are unsuccessful, you shall submit your claim in
writing to the Executive Vice President, Chief Human Resources Officer, U.S.
Restaurant Support Center, who will respond to you within twenty-one (21) days
from receiving your claim. If after completing the above procedures, you
disagree with the Vice President, Total Rewards’ determination, the Company and
you agree that the dispute or claim shall be resolved by final and binding
arbitration before the American Arbitration Association (“AAA”). The arbitration
shall be held in Miami, Florida, and conducted in accordance with AAA’s National
Rules for the Resolution of Employment Disputes then in effect at the time of

- 10 -



--------------------------------------------------------------------------------



 



the arbitration, with the additional proviso that all steps necessary to ensure
the confidentiality of the proceedings and the arbitrator’s award will be added
to the basic rule requirements, except that (a) in the process of selecting an
arbitrator, the parties may strike names from AAA’s list of arbitrators only for
good cause and (b) depositions, if permitted by the arbitrator, shall be limited
to a maximum of one (1) per party and to a maximum of four (4) hours in
duration. The arbitration shall not impair either party’s right to request
injunctive or other equitable relief in accordance with Paragraph 9 of this
Agreement. Both parties expressly agree to waive their right to have a circuit
court determine the issue of attorneys’ fees pursuant to § 682.11, Fla. Stat.
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. Both parties agree that no other forum other than a
mutually agreed upon one or the American Arbitration Association will be
utilized to resolve any dispute and the resort to any other forum is a breach of
this Agreement.
          (b) Nothing in this Agreement shall be construed to prevent either
party from responding truthfully to a valid subpoena, from filing a charge with,
or participating in, any investigation conducted by a governmental agency and/or
responding as otherwise required by law. You agree that you will not seek or
accept any award or settlement from any source or proceeding (including but not
limited to any proceeding brought by any other person or by any government
agency) with respect to any claim or right waived herein. You agree that you
shall pay the attorneys’ fees incurred by the Company (if it is the prevailing
party), in the event the Company is required to invoke this Agreement in defense
to any claim or action brought by you and/or in the event it is necessary for
the Company to bring an action or file a counterclaim to enforce this Agreement.
Any claim or counterclaim by the Company to enforce this Agreement shall not be
deemed retaliatory.
          17. Revocation Period. You may revoke this Agreement within the seven
(7) day period following its execution by you. Any revocation must be submitted,
in writing, to Burger King Corporation, Attn: Anne Chwat, General Counsel, at
5505 Blue Lagoon Drive, Miami, Florida 33126 and must state, “I hereby revoke my
acceptance of my Agreement.” Similarly, you may revoke the General Release
attached hereto as Schedule 1 within the seven (7) day period following your
execution of such document in accordance with the terms thereof. If the last day
of either revocation period is a Saturday, Sunday or legal holiday recognized by
the State of Florida, then such revocation period shall not expire until the
next following day which is not a Saturday, Sunday or legal holiday. Payment of
the Separation Payment will commence in accordance with Sub-Paragraph 2(a),
provided that you have not revoked this Agreement and/or the General Release
within the time period permitted under this Section 17.
          18. Waiver. By signing this Agreement, you acknowledge that:
          (a) You have carefully read and understand this Agreement;
          (b) The Company advised you to consult with an attorney and/or any
other advisors of your choice before signing this Agreement;

- 11 -



--------------------------------------------------------------------------------



 



          (c) You understand that this Agreement is LEGALLY BINDING and by
signing it you give up certain rights;
          (d) You have voluntarily chosen to enter into this Agreement and have
not been forced or pressured in any way to sign it;
          (e) As set forth in Paragraph 5 hereof, you KNOWINGLY AND VOLUNTARILY
RELEASE the Releasees from any and all claims you may have, known or unknown, in
exchange for the benefits you have obtained by signing this Agreement, and that
these benefits are in addition to any benefit you would have otherwise received
if you did not sign this Agreement;
          (f) You have been given at least twenty-one (21) days to review and
consider your rights and obligations under this Agreement (although you may
voluntarily choose to sign this Agreement earlier) and to consult with an
attorney;
          (g) You may revoke this Agreement within the seven (7) day period
following your execution of this Agreement; and
          (h) The General Release in this Agreement includes a WAIVER OF ALL
RIGHTS AND CLAIMS you may have under the Age Discrimination in Employment Act of
1967 (29 U.S.C. §621 et seq.), as amended by the Older Workers’ Benefit
Protection Act.
          19. References . The Company will use its good faith efforts to direct
inquiries for professional references regarding your employment with the Company
to John Chidsey.
          20. Counterparts and Facsimile. This Agreement may be executed in
counterparts (including by facsimile), each of which shall be deemed an original
and all of which together shall constitute one and the same instrument.
          21. Binding Effect. This Agreement is binding upon, and shall inure to
the benefit of, the parties and their respective heirs, executors,
administrators, successors and assigns.
          22. Interpretation. The parties agree that all provisions of this
Agreement shall be construed according to their fair meaning and not strictly
against either party, it being agreed that all parties have participated in the
preparation of all provisions of this Agreement.
          23. Evidence. The parties agree that this Agreement may be used as
evidence only in a subsequent proceeding in which any of the parties allege a
breach of this Agreement.

- 12 -



--------------------------------------------------------------------------------



 



          24. Section 409A of the Code.
          The intent of the Company is that payments and benefits under this
Agreement comply with Section 409A of the Code and the regulations and guidance
promulgated thereunder (except to the extent exempt as short-term deferrals or
otherwise) and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance therewith.
          It is intended that each installment, if any, of the payments and
benefits, if any, provided to you pursuant to the terms and conditions of this
Agreement shall be treated as a separate “payment” for purposes of Section 409A
of the Code. The Company shall not have the right to accelerate or defer the
delivery of any such payments or benefits except to the extent specifically
permitted or required by Section 409 of the Code.
          All reimbursements and in-kind benefits provided to you under this
Agreement shall be made or provided in accordance with the requirements of
Section 409A of the Code to the extent that such reimbursements or in-kind
benefits are subject to Section 409A of the Code. All expenses or other
reimbursements paid pursuant hereto that are taxable income to you shall in no
event be paid later than the end of the calendar year next following the
calendar year in which you incur such expense or pays such related tax. With
regard to any provision herein that provides for reimbursement of costs and
expenses or in-kind benefits, except as permitted by Section 409A of the Code,
(i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit and (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year.
          IN WITNESS WHEREOF, you and the Company hereto knowingly and
voluntarily executed this Agreement as of the date first written above:

                      RUSSELL B. KLEIN       BURGER KING CORPORATION    
 
                   
By:
  /s/ Russell B. Klein       By:   /s/ John W. Chidsey    
 
 
 
         
 
   
 
                   
Date:
  December 6, 2009       Date:   December 8, 2009    
 
 
 
         
 
   

- 13 -



--------------------------------------------------------------------------------



 



Schedule 1
General Release of All Claims
In consideration of the agreements set forth in and the benefits provided by
Burger King Corporation (the “Company”) under the Separation Agreement and
General Release dated as of November 5, 2009 between the Company and Russell B.
Klein (“you”) and other good and valuable consideration, you, on your own behalf
and on behalf of your successors, heirs, beneficiaries, agents, assigns, and
representatives (collectively, the “Releasors”) voluntarily, knowingly, and
willingly covenant not to sue or bring any action or other proceeding of any
nature against, and fully release, the Company, and its parents, subsidiaries,
predecessors, affiliated entities, successors and assigns, together with each of
those entities’ respective owners, officers, directors, partners, shareholders,
employees, agents, representatives, fiduciaries, franchisees and administrators
(collectively, the “Releasees”), from any and all known and unknown claims,
complaints, causes of action, demands or rights of any nature whatsoever which
any Releasor now has or in the future may have against any Releasee (“Actions”)
of whatever kind or nature arising out of any actions, inactions, conduct,
decisions, behavior, or events occurring on or prior to the date of this General
Release, whether known or unknown, including without limiting the generality of
the foregoing, any and all claims of discrimination, harassment, whistle blowing
or retaliation in employment (whether based on federal, state or local law,
statutory or decisional), including without limitation, all claims under The Age
Discrimination in Employment Act of 1967, as amended, Title VII of the Civil
Rights Act of 1964, as amended, the Americans with Disabilities Act, the Civil
Rights Act of 1991, the Reconstruction Era Civil Rights Act of 1866, 42 USC §§
1981-86, as amended, the Rehabilitation Act of 1973, the Equal Pay Act, the
Family and Medical Leave Act, the Employee Retirement Income Security Act
(“ERISA”), the Florida Civil Rights Act of 1992 f/k/a Human Rights Act of 1977,
the Florida Private Whistle-Blower Act (Fla. Stat. § 448.101 et seq), the
Florida Public Whistle-Blower Act (Fla. Stat. § 112.3187 et seq.), the Florida
Equal Pay Act, unpaid wages under Fla. Stat. § 448.08, retaliation claims under
the Workers’ Compensation Law (Fla. Stat. § 440.205), and waivable rights under
the Florida Constitution, any other federal, state, or local law, regulation or
ordinance; and any theory of libel, slander, breach of contract, wrongful
discharge, detrimental reliance, intentional infliction of emotional distress,
tort, or any other theory under the common law or in equity; and any Actions for
uncompensated expenses, severance pay, incentive pay, or any other form of
compensation or benefits.
Please be advised that you may revoke this General Release within the seven
(7) day period following your execution of this General Release. Any revocation
must be submitted, in writing, to Burger King Corporation, Attn: Anne Chwat,
General Counsel at 5505 Blue Lagoon Drive, Miami, Florida 33126 and must state,
“I hereby revoke my acceptance of my General Release.”
EMPLOYEE
Name:                                                                           
            
Social Security #:                                                           
          
Dated:                                                                          
            

 



--------------------------------------------------------------------------------



 



Schedule 2
Form of Resignation Letter
November 5, 2009
Board of Directors of
Burger King Corporation
c/o Anne Chwat
5505 Blue Lagoon Drive
Miami, FL 33126
Ladies and Gentlemen:
This is to advise you that, effective immediately, I hereby resign from each of
the positions (whether as an officer or director) that I hold with Burger King
Corporation, Burger King Brands, Inc., Burger King Holdings, Inc. and any and
all of their subsidiaries and affiliates.
Sincerely yours,
Russell B. Klein

 